Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of Schools of the Babylon Union-Free School District dated March 7, 2002, which, after a hearing, inter alia, found that the petitioner had engaged in misconduct, and terminated his employment.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The findings of the hearing officer were supported by substantial evidence. Moreover, the punishment was not so disproportionate to the misconduct as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222 [1974]). Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.